Title: To John Adams from C. W. F. Dumas, 29 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 29e. May 1781

J’ai l’honneur de vous envoyer ci-joint un numbre encore du Mémoire, de peur que vous n’en manquiez: car on m’en demande encore fréquemment, et j’en distribuerai tant qu’il m’en restera.
Je vous remercie de la maniere explicite et franche dont vous me répondez Sur ce qui me regarde. J’aurai l’honneur de vous écrire plus au long pour justifier mes deux dernieres sur ce sujet, tant à l’égard de ma situation, que sur ce que je croyois que vous en saviez.
A la premiere occasion qui me procurera l’avantage de vous voir, Monsieur, je vous ferai lire dans mes Copies, celle de ma Lettre au Congrès, du 4 Oct. 1780, oú je rends compte des affaires politique, et de ma Situation, ainsi que de mes besoins. Je n’y vois, et n’y vois absolument rien qui puisse expliquer ce que Mr. Lovel entend par ces mots: you make no Remarks upon Mr. Dumas’s Concordia. Tout ce que je Sais là-dessus, et Mrs. Searle et Dana le savent aussi, c’est que mes nombreuses Lettres au Comitté étoient toujours Signées au lieu de mon nom, par le mot de Concordia, et que je ne signe mon nom que depuis que j’écris directement au Président.
Je n’attends que la dissolution de la présente Assemblée d’Hollde., pour vous aller rendre mes devoirs à Amstm. En attendant, je Suis avec tout le respectueux attachement qui vous est voué, Monsieur Votre très-humble & très-obeissant serviteur

Dumas


Ce paquet, Monsieur, vous parviendra par Mr. Van Arp, à qui j’envoie une Vingtaine du Mémoire dans les trois Langues, qu’il me demande, outre le nombre que je lui en ai déjà envoyé ci-devant.

